DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (hereinafter Lin – US Doc. No. 20180061311).
Regarding claim 1, Lin discloses a display device, comprising: a pixel circuit that includes a light emitting element (Figure 6, elements 54); and a control circuit that controls light emission of the light emitting element via the pixel circuit (58), wherein the pixel circuit includes a drive transistor circuit that is driven to supply a pixel current to the light emitting element, and the drive transistor circuit includes a first drive transistor that is a polysilicon semiconductor transistor and a second drive transistor that is an oxide semiconductor transistor (see paragraph 0065 – note that circuit uses both an oxide transistor 50 and poly-silicon transistors 98, 100, 102).

Regarding claim 3, Lin discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the control circuit selects the one drive transistor based on a display gradation of a display image (see paragraphs 0061-0063).
Regarding claim 4, Lin discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the control circuit selects the second drive transistor when the display gradation is lower than a predetermined display gradation, and selects the first drive transistor when the display gradation is higher than or equal to the predetermined display gradation (see paragraphs 0031 and 0063-0066).
Regarding claim 5, Lin discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the control circuit selects the one drive transistor per frame of a display image (see paragraph 0031).
Regarding claim 9, Lin discloses a display device, comprising: a pixel circuit that includes a light emitting element (Figure 6, elements 54); and a control circuit that controls light emission of the light emitting element via the pixel circuit (58), wherein the pixel circuit includes a drive transistor circuit that is driven to supply a pixel current to the light emitting element (as shown in Figure 12), the drive transistor circuit includes a first drive transistor and a second drive transistor, and the second drive transistor has a smaller .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (hereinafter Lin – US Doc. No. 20180061311).
Regarding claim 8, Lin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Lin does not specifically show the layout of the transistors in the pixel driving circuit.
It would have been obvious to combine the display driving circuit including the different types of driving transistors as disclosed by Lin with any arrangement of the transistors including partially overlapping them in order to save on horizontal space, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694